[Cite as McMullen v. Withrow, 2022-Ohio-657.]



               IN THE COURT OF APPEALS OF OHIO
                          ELEVENTH APPELLATE DISTRICT
                                 LAKE COUNTY

CHRISTINA MCMULLEN,                             CASE NO. 2021-L-034

                Petitioner-Appellant,
                                                Civil Appeal from the
        -v-                                     Court of Common Pleas

HERBERT LEON WITHROW,
                                                Trial Court No. 2019 CS 001980
                Respondent-Appellee.


                                            OPINION

                                     Decided: March 7, 2022
                                      Judgment: Affirmed


Michael A. Partlow, 112 South Water Street, Suite C, Kent OH 44240 (For Petitioner-
Appellant).

Herbert Leon Withrow, pro se, 4086 Boston Road, Lot 26, Brunswick, OH 44212
(Respondent-Appellee).


JOHN J. EKLUND, J.

        {¶1}    Appellant, Christina McMullen, appeals the Lake County Court of Common

Pleas’ order adopting the magistrate’s decision denying Appellant’s motion to terminate

her Civil Stalking Protection Order (“CSPO”) against Appellee, her former fiancé.

        {¶2}    On December 6, 2019, Appellant filed a petition for a CSPO against

Appellee, claiming that he threatened to harm her and that she was in fear for her life.

        {¶3}    In her petition for the CSPO, Appellant wrote a personal statement, stating

that on November 10, 2019, Appellee came to her house, threw her on the floor, and

threatened to kill her. Appellant also stated that she attempted to drive away in her
vehicle, but Appellee hit her vehicle with his vehicle, totaling Appellant’s vehicle.

Appellant also wrote that Appellee had come to her house on previous occasions with

bullets and a gun, causing her to fear for her life.

       {¶4}   On December 19, 2020, the magistrate conducted a full hearing on

Appellant’s petition for a CSPO. At the hearing, Appellant stated that Appellee threatened

to “kill her just like he did his ex-wife.” Appellee did not deny the accusation at the hearing.

       {¶5}   On March 19, 2020, the magistrate granted the CSPO and ordered that it

remain effective until December 6, 2024. On March 24, 2020, the trial court adopted the

magistrate’s opinion.

       {¶6}   On July 24, 2020, four months after the court granted the CSPO, Appellant

filed a motion seeking to terminate the CSPO, asserting that she and Appellee had

reconciled, were in love, and that he was terminally ill and needed her help with his

treatments.

       {¶7}   On September 8, 2020, the magistrate conducted a hearing on the motion

to terminate the CSPO. On December 4, 2020, the magistrate denied Appellant’s motion.

On December 10, 2020, the trial court adopted the magistrate’s opinion.

       {¶8}   The magistrate’s opinion stated the reasons for denying Appellant’s motion

as:

              Here, besides the petitioner’s change of heart toward the
              respondent, no material circumstances have changed
              between them. Their testimony simply attempted to place
              blame on the petitioner’s parents as being manipulative. Their
              testimony never even attempted to specifically address the
              facts which led to the issuance of the CSPO in the first place,
              such as death threats.



                                               2

Case No. 2021-L-034
       {¶9}   Between December 17, 2020, and February 4, 2021, Appellant filed

fourteen identical objections to the magistrate’s opinion. In each objection, Appellant

asserted that she originally filed for the CSPO because her parents manipulated her, but

they have since moved and “are no longer here to run my life and have control over my

life.” Appellant also asserted that she is “not in any fear nor scared of Mr. Withrow.”

       {¶10} On February 2, 2021, the trial court overruled Appellant’s objections, stating

that it found Appellant to be “disingenuous,” that Appellant never discussed or denied the

original allegations against Appellee, and that the evidence reflects that there was not

any material change of circumstances to justify terminating the CSPO. Rather, the trial

court found that Appellant “simply regrets obtaining a CSPO.”

       {¶11} “ASSIGNMENT OF ERROR NO. 1: THE TRIAL COURT ERRED AND

ABUSED ITS DISCRETION BY DENYING APPELLANT’S MOTION SEEKING TO

VACATE OR MODIFY THE CSPO IN THIS MATTER.”

       {¶12} R.C. 2903.214 governs the requirements for issuing protection orders. “It

is well established that in order to obtain a civil stalking protection order under R.C.

2903.214, a petitioner must show, by a preponderance of the evidence, that the

respondent engaged in conduct constituting ‘menacing by stalking.’” Reising v. Reising,

8th Dist. Cuyahoga No. 104864, 2017-Ohio-2859, ¶ 11.

       {¶13} There is no section of the revised code that provides for modification or

termination of a CSPO. Jones v. Hunter, 11th Dist. Portage No. 2008-P-0015, 2009-

Ohio-917, ¶ 12.    However, “courts have held that an order made pursuant to R.C.

2903.214 is subject to modification or termination if the movant shows that the original

circumstances have materially changed and it is no longer equitable for the order to

                                             3

Case No. 2021-L-034
continue.” Id. In other words, “‘[t]he court cannot be required to disregard significant

changes in law or facts if it is “satisfied that what it [h]as been doing has been turned

through changing circumstances into an instrument of wrong.”’ System Federation No.

91, Ry. Emp. Dept. v. Wright (1961), 364 U.S. 642, 647, 81 S.Ct. 368, 371, quoting United

States v. Swift & Co., 286 U.S. 106, 114-115, 52 S.Ct. 460, 462.” Prostejovsky v.

Prostejovsky, 5th Dist. Ashland No. 06–COA–033, 2007–Ohio–5743, ¶ 25.

      {¶14} The burden of proof required to terminate a CSPO is whether the petitioner

demonstrates a material change of circumstances by a preponderance of the evidence.

Reising at ¶ 13.

      {¶15} “When reviewing an appeal from a trial court's decision to accept or reject

a magistrate's decision, an appellate court must determine whether the trial court abused

its discretion.” Hayes v. Hayes, 11th Dist. Lake No.2005-L-138, 2006-Ohio-6538, ¶ 10.

             An abuse of discretion connotes more than a difference in opinion in
             the application of the law to the facts; it means rather that the trial
             court's decision was “unreasonable, arbitrary or unconscionable.”
             [Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d 1028 (1989).]
             In order to find error under an abuse-of-discretion standard, the
             reviewing court must find that there “is no sound reasoning process
             that would support that decision. It is not enough that the reviewing
             court, were it deciding the issue de novo, would not have found that
             reasoning process to be persuasive.” AAAA Ents., Inc. v. River Place
             Community Urban Redevelopment Corp. (1990), 50 Ohio St.3d 157,
             at 161, 553 N.E.2d 597.

In re Sullivan, 11th Dist. Geauga Nos. 2005–G–2641, 2005–G–2642, 167 Ohio App. 3d

458, 2006-Ohio-3206, 855 N.E.2d 554, ¶ 12.

      {¶16} Here, Appellant contends that the trial court abused its discretion in

adopting the magistrate’s opinion.



                                            4

Case No. 2021-L-034
       {¶17} Appellant asserts there was a material change of circumstances justifying

terminating the CSPO because 1) her parents wanted the CSPO ordered, but are no

longer in her life; 2) Appellee is possibly terminally ill and she wants to take care of him;

and 3) her and Appellee are in love and she no longer fears him.

       {¶18} The trial court determined that Appellant did not demonstrate a material

change of circumstances by a preponderance of the evidence because it found her

testimony to be “disingenuous.” The magistrate’s opinion states that Appellant was

placing blame on her parents without addressing the death threats that initiated the

original filing. Lastly, the trial court determined that Appellant only had a “change of heart”

and “simply regrets obtaining a CSPO.”         The trial court did not find that Appellant

demonstrated a material change of circumstances beyond a preponderance of the

evidence.

       {¶19} We cannot find that the trial court abused its discretion in denying the motion

to terminate Appellant’s CSPO. It is not unreasonable, arbitrary, or unconscionable for

the trial court to find that Appellant’s “change of heart” was not a material change of

circumstances. While Appellant claims Appellee’s illness is a material change of

circumstances, it was not unreasonable for the trial court to find their testimony

“disingenuous” and characterize this as a mere “change of heart.” Additionally, the trial

court employed a sound reasoning process in denying the motion because Appellee’s

prior death threats toward Appellant showed he was a danger to her safety and their

testimony did not demonstrate that he was no longer a threat to her. It was also not

unreasonable for the trial court to find that Appellant’s claim that her parents



                                              5

Case No. 2021-L-034
“manipulated” her into seeking the CSPO shows that she “simply regrets obtaining a

CSPO,” and does not demonstrate a material change of circumstances.

      {¶20} Appellant’s assignment of error is without merit, and we affirm the judgment

of the Lake County Court of Common Pleas.



CYNTHIA WESTCOTT RICE, J.,

MATT LYNCH, J.,

concur.




                                          6

Case No. 2021-L-034